Citation Nr: 1826099	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  13-10 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than post traumatic stress disorder (PTSD), to include major depressive disorder. 


WITNESSES AT HEARING ON APPEAL

Appellant and his Son


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1966 to April 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The Board remanded the case in January 2014 and May 2017 for additional actions.  

The Veteran testified at a January 2018 videoconference hearing before the undersigned.  A copy of the transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a May 2011 VA PTSD examination in which the psychologist opined that the Veteran's diagnosed major depressive disorder was less likely as not caused by or a result of events during military service.  No rationale was provided.  In September 2014, a supplemental opinion was obtained with a rationale.  

However, the Veteran's April 1966 enlistment examination indicates that the Veteran had been rejected for military service because of physical, mental, or other reasons, and the accompanying note indicated "mental test."    This is not indicated in the February 1968 separation examination and the May 2011 VA examiner found that the Veteran's enlistment and separation examinations were negative for mental health complaints.  The Board finds that clarification as to whether there is clear and unmistakable evidence that a psychiatric disorder pre-existed service is required.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a supplemental VA opinion from the September 2014 VA examiner, or, if not available, another appropriately qualified VA examiner.  If deemed necessary to provide an opinion, schedule the Veteran for a new VA examination to determine the nature and etiology of any diagnosed acquired psychiatric disorder, other than PTSD, to include major depressive disorder.  Provide the claims file, including a copy of this REMAND, to the examiner for review.

After review of the claims file, the examiner should respond to the following:

a.  Is there clear and unmistakable evidence that the Veteran had an acquired psychiatric disorder that pre-existed his active duty service from April 1966 to April 1968?  

b.  If so, is there clear and unmistakable evidence that the Veteran's pre-existing acquired psychiatric disorder was not aggravated beyond the natural progression by his active duty service?

c.  If the answer to (a) is no, then is it at least as likely as not (50 percent probability or more) that the Veteran's acquired psychiatric disorder is related to his military service?

The examiner must provide a rationale for any opinion reached.  The examiner must take into consideration lay statements of record, to include the testimony  of the Veteran and his son at the January 2018 Board hearing.  If the examiner is unable to provide an opinion without resort to speculation, he or she must provide reasons as to why this is so; and state whether the inability is due to the limits of scientific or medical knowledge or whether there is additional evidence that would permit the needed opinion to be provided.

3.  Thereafter, readjudicate the claim.  If the benefit sought is denied, the Veteran must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




